Citation Nr: 1711312	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-50 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection, to include on a secondary basis, for a lower extremity neurological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Army from April 1974 to April 1976 and from January 1985 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

These issues were before the Board in June 2013 and June 2016 at which time they were remanded for additional evidentiary development.  Review of the Veteran's claims file reveals that the required compliance with the Board's remand instructions still has not been achieved.  As such, these issues are being remanded again.


REMAND

As noted in the Introduction, the development requested in the Board's June 2016 remand has not been completely performed.

In its remand, the Board instructed the AOJ to obtain VA opinions to determine the nature and etiology of the Veteran's headache, lower back, and lower extremity disorders.  The examiner was advised that he must consider the Veteran's statements regarding headaches and continuity of symptomatology.  The examiner was also asked to address the Veteran's contentions regarding his low back and leg symptoms during and since service.  The examiner was also to provide a complete rationale for any opinion provided.  See June 2016 Board Remand.  

The record indicates that the Veteran was then afforded VA examinations in July 2016, where the examiner ultimately determined that the Veteran's diagnosed migraine/tension headaches and lumbar degenerative disc/joint disease with left lower extremity sciatica were less likely than not related to service.  Although the examiner provided an explanation for the negative opinion, she failed to answer the specific questions posed by the Board.  The opinions were primarily based on the 20-year gap between the Veteran's in-service injuries and symptoms and his currently diagnosed disorders and did not reflect consideration of the Veteran's assertions of continuous headache, back, and leg symptomatology since service. 

As this was a substantial justification for remanding the appeal in June 2016, the Board cannot now rely on a negative VA examination that is not based upon consideration of all of the relevant evidence.  Therefore an addendum opinion from, if she is available, the clinician who completed the July 2016 that includes proper consideration of all the evidence of record must be completed.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

The Board regrets the additional delay, but wishes to assure the Veteran that it would not be remanding these issues yet again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for headache, low back, and left leg problems that are not already in the claims file.

2.  The Veteran's claims file should then be returned, if possible, to the VA examiner who examined him in June 2016 for an addendum opinion.  If that examiner is not available, the file should be sent to another VA medical professional who will have an opportunity to review the complete file.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  Examination of the Veteran need not be conducted unless the examiner determines that one is necessary to render an opinion.  

In light of an additional review of the record the examiner should address whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's currently diagnosed migraine/tension headaches, lumbar disc/joint disease, and left lower extremity sciatica are a continuation of the in-service injuries and symptoms during service.  In providing this opinion, the examiner is asked to consider carefully the objective medical findings in the service treatment records for both periods of service.  Should the examiner be unable to render an opinion the matters should be referred to an appropriate physician/specialist for an opinion.

With respect to the headache disorder the examiner must: 

a) Discuss the medically known or theoretical causes of migraines and tension headaches.

b) Specifically discuss the Veteran's report of frequent/severe headaches made at separation from service in March 1976; the lack of similar complaints made at enlistment for his second period of service in September 1984; and his later report of frequent/severe headaches made at separation from his second period of service in November 1990. 

c) Address the Veteran's lay statements regarding ongoing headaches since discharge from his second period of service in November 1990; and 

d) Address the likelihood that the Veteran's currently diagnosed migraines and/or tension headaches are the continuation the headaches he experienced during service.  

With respect to the low back and left leg disorders, based on what is medically know about lumbar disc/joint disease and sciatica: 

a) The examiner must discuss the likelihood that the documented back injuries during the Veteran's second period of service would produce chronic residuals resulting in lumbar degenerative disc/joint disease and left lower extremity sciatic.  He/She must also address the Veteran's lack of complaints of recurrent back pain at separation in November 1990 as well as his assertions that his symptoms began during service and have existed since that time.

b) If it is the examiner's opinion that these disorders are the result of any other process not related to in-service injuries, a rationale must be provided to fully explain why the current symptomatology is not consistent with such injury or why it is not at least a "contributing factor" to the currently diagnosed disorders.  

c) He/She should then address the likelihood that the Veteran's current lumbar degenerative disc/joint disease and left lower extremity sciatic are due to post-service intercurrent causes wholly unrelated to his military service, such as his history of post-service injury in 1993, his post-service employment as a delivery person, or age-related issues.

With respect to all three issues the examiner should remain mindful of the fact that the Veteran is competent to report his symptoms, and that his assertions must be considered in formulating the requested opinions. 

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  

3.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


